Citation Nr: 0600579	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder, to include as secondary 
to his service-connected amputation, distal phalanx on the 
right great toe. 

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to his service-connected 
amputation, distal phalanx on the right great toe. 

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to his service-connected 
amputation, distal phalanx on the right great toe.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to August 
1962.  

The issue of entitlement to service connection for a right 
knee disorder was previously denied by the Department of 
Veterans Affairs (VA) in a rating decision of January 1966.  
A notice of disagreement with the decision was received in 
April 1966.  A rating action in June 1966 affirmed the 
previous denial.  A statement of the case was issued in 
August 1966, but a substantive appeal was not received within 
one year of the rating decision.  The RO closed his appeal, 
and, therefore, the rating decision became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  

The current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of May 2002, by the Los Angeles, California, Regional Office 
(RO), which determined that while new and material evidence 
had been submitted to reopen, the veteran's claim for service 
connection for a right knee disorder was denied.  That rating 
action also denied a claim for service connection for a back 
disorder, claimed as secondary to service-connected 
amputation, distal phalanx of the right great toe.  The 
veteran perfected a timely appeal to that decision.  

In January 2005, the Board remanded the case to the RO in 
order to accord the veteran a personal hearing.  On July 6, 
2005, the veteran appeared at the Los Angeles, California RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the videoconference hearing is of record.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim for service connection for a right knee disorder, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for a right 
knee disorder, to include as secondary to the service-
connected amputation, distal phalanx of the right great toe, 
is addressed in the REMAND portion of the decision below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will contact the veteran if 
additional action is required on his part.  


FINDINGS OF FACT

1.  By rating actions in January and June 1966, the RO denied 
service connection for a right knee disorder; the basis for 
the denial of service connection was that there was no 
current knee disorder shown.  The veteran did not perfect a 
timely appeal to those decisions.  

2.  The evidence associated with the record since the June 
1966 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  A back disorder, to include herniated disc, was first 
diagnosed approximately 21 years after service discharge, and 
competent medical evidence does not establish that a back 
disorder was caused or worsened by either service or the 
service-connected amputation of the right great toe.  


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1966 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for a right knee disorder, to include 
as secondary to the service-connected amputation, distal 
phalanx of the right great toe, is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).  

2.  The veteran's back disorder was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
November 2001 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2005).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A (f) (West 2002 & Supp. 2005).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Since 
the veteran filed his petition to reopen the claim for 
service connection for a right knee disorder after August 29, 
2001, the Board will apply these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The record indicates that the veteran entered active duty in 
May 1959.  In December 1959, the veteran sustained a compound 
fracture of the right great toe, with nerve involvement; he 
subsequent underwent traumatic amputation of the distal 
phalanx of the right great toe.  A narrative summary noted 
that the veteran injured his right knee on March 20, 1960; he 
had clicking associated with pain on walking.  He also 
developed effusion of the right knee.  He was diagnosed with 
torn, right medial meniscus, suspected.  X-rays of the right 
knee was essentially negative.  The knee was aspirated and 
the veteran was treated with bed rest and whirlpool therapy 
with good response.  At the time of discharge from the 
hospital, he was able to ambulate without difficulty; he had 
no clicking in the knee, no instability, and no effusion was 
shown.  He was determined to be fit for duty.  The discharge 
examination, dated in July 1962, was negative for any 
complaints, findings or diagnosis of a right knee disorder.  

A rating action in May 1964 granted service connection for 
amputation, distal phalanx, right great toe.  

The veteran's initial claim for service connection for a 
right knee disorder was received in December 1965.  In a 
January 1966 rating decision, the RO denied a claim for 
service connection for a right knee disorder, based on a 
finding that a right knee disorder had not been found on the 
separation examination.  

The veteran was afforded a VA compensation examination in May 
1966, at which time it was noted that the veteran indicated 
that the knee "bothered" him as a consequence of abnormal 
gait caused by the amputation of the right great toe.  The 
veteran indicated that he experienced a feeling of giving 
away of the right knee.  X-ray study of the right knee was 
negative.  The examiner stated that the veteran did not show 
any signs of a meniscus injury; as secondary affects from the 
amputation, he stated that it would have to be conceded, 
perhaps, that the veteran might get some aching in the ankle 
and knee now and then from altered gait mechanics, though as 
stated he was walking perfectly normal on the day of the 
examination.  The assessment was right knee condition not 
found.  

In a rating action in June 1966, the RO confirmed the 
previous denial of the veteran's claim for service connection 
for a right knee disorder; this decision was based on a 
finding that a right knee condition was not found on the last 
examination.  

Of record is a statement in support of claim (VA Form 21-
4138), dated in December 2001, wherein the veteran requested 
service connection for a right knee condition and a back 
condition.  The veteran indicated that these conditions are 
directly related to over compensating for his impaired 
balance due to the service-connected right great toe.  

Of record is a copy of a decision from the Social Security 
Administration, dated in June 1998, which determined that the 
veteran had not performed any substantial gainful activity 
since June 12, 1997.  It was reported that the impairments 
which were considered to be "severe" under the Social 
Security Act included status post arthroscopy of the right 
knee, arthritis of the right knee, and status post lumbar 
surgery times two.  Also received were medical records from 
the SSA, dated from July 1982 through October 1997.  These 
records show treatment for several disabilities, including a 
chronic low back disorder and a right knee disorder.  In May 
1983, the veteran was seen for complaints of severe low back 
pain; he was diagnosed with acute lumbosacral sprain.  During 
a clinical evaluation in July 1987, it was noted that the 
veteran complained of years of low back pain, on and off, 
since an on-the-job injury.  The examiner reported that the 
veteran had had approximately four attacks of back pain in 
1986 and in 1987 he had three attacks; he noted that the 
attacks lasted from four to seven days.  A hospital discharge 
summary, dated in September 1987, reflects a diagnosis of 
herniated disk at L4-5.  

Among these records is a report from Dr. Michael Mahdad, 
dated in June 1990, indicating that the veteran was seen for 
neurological evaluation.  The impression was left L5 
radiculopathy.  Dr. Mahdad noted that the veteran had a 
history of a low back injury on June 12, 1989, with 
continuous numbness of the left lower extremity.  He noted 
that the veteran had been working despite his symptoms, 
without restrictions.  

In a report from Dr. Stanley G. Katz, dated in June 1996, it 
was noted that the veteran injured his back on May 9, 1996; 
the veteran was pulling a part while installing a lavatory in 
one of the aircraft when he noticed immediate pain in his 
back and both legs.  It was noted that the veteran had a long 
history of low back problems, and knew immediately that he 
had re-injured his back.  The veteran was referred to a 
dispensary, and he was told that he had a back sprain.  It 
was also reported that the veteran had an injury to his low 
back, right knee, ankle and right wrist at work in 1989; he 
was initially treated conservatively, but ultimately 
underwent surgery for his back in 1991 and for his knee in 
1994.  The clinical impression was low back sprain with 
lumbosacral radiculopathy.  

In a reevaluation of the veteran, dated in September 1996, 
Dr. Katz noted that the veteran injured his right knee on 
August 4, 1996; he was walking up stairs when he twisted his 
knee.  The veteran reported the injury to his supervisor, and 
was referred to the dispensary for evaluation; he was given 
an Ace wrap, and returned to modified duty.  Dr. Katz 
reported that the veteran had a 30-year history of right knee 
problems dating back to motor vehicle accident in 
approximately 1966; he underwent knee surgery, but was 
unaware of exactly what was done.  He was asymptomatic until 
approximately 1991 when he was involved in another injury to 
his right knee.  Dr. Katz reported that the veteran injured 
his back at the same time; he underwent back surgery for this 
injury and subsequently arthroscopic surgery in 1994, after 
which he improved.  X-rays of the right knee revealed long-
standing moderate tricompartmental osteoarthritis.  The 
pertinent diagnoses were right knee sprain, superimposed upon 
previous knee injuries, and with secondary degenerative 
changes.  

In an orthopedic supplemental report, dated in January 1997, 
Dr. Katz indicated that he had reviewed the veteran's medical 
records.  Dr. Katz stated that the records confirmed that the 
veteran had had significant previous knee injuries, with a 
long-standing evidence of knee arthritis.  Dr. Katz stated 
that he believed that the records supported his medical 
findings of apportionment exclusively to the veteran's 
preexisting injuries, and the natural history of his 
preexisting arthritis, with no portion of his disability 
apportioned to his industrial injury of May 9, 1996.  

In a medical statement, dated in October 1997, Dr. David L. 
Wood reported that the veteran was seen for complaints of 
constant low back pain.  Dr. Wood stated, by history, the 
veteran's ongoing disorder and symptoms were due to 
industrial causes, and a number of injuries he sustained over 
the years while working for McDonnell Douglas Aircraft.  The 
pertinent diagnoses were status post arthroscopy of the right 
knee; arthritis of the right knee; and status post lumber 
surgery x2.  

Received in April 2004 were treatment records from Kaiser 
Permanente, dated from December 1982 to April 2004, which 
show that the veteran received clinical attention and 
treatment for several disabilities, including a low back 
disorder and a right knee disorder.  

At his personal hearing in July 2005, the veteran indicated 
that he suffered amputation of the right toe in 1959.  He 
also indicated that he injured his right knee in service, and 
began experiencing pain in the right knee.  The veteran 
reported twisting his right knee in service while on K.P. 
duty in New Orleans.  The veteran stated that he began 
experiencing back pain in the mid 1980's.  The veteran 
testified that his right leg kept turning and twisting, and 
he ended up twisting his spine and messing some discs in his 
back.  The veteran related that he had three surgeries on his 
right knee and two on his back.  The veteran maintained that 
he had no problems prior to his toe amputations; he stated 
that he didn't report any problems at discharge because the 
toe was not bothering him at that time.  The veteran 
indicated that he had constant pain in the right knee and his 
back.  The veteran reported that his balance has been off 
ever since he lost his big toe in service; thereafter, his 
ankle began twisting and shifting, causing his knee and back 
to go out.  The veteran indicated that Dr. Spears and Dr. 
Morris have both indicated that his back and right knee 
disorders were related to the toe amputation.  


IV.  Legal Analysis-New and material evidence.

As noted above, service connection for a right knee disorder 
was previously addressed in January and June 1966 rating 
decisions.  At that time, the evidence included the service 
medical records, the veteran's claim, and a post-service VA 
examination.  In January 1966, the RO denied the claim on a 
finding that a right knee disorder had not been found on the 
separation examination; subsequently, in June 1966, the RO 
denied the claim on the basis that a right knee condition was 
not found on the last examination.  The veteran was informed 
of the determination and of the right to appeal; the veteran 
did not perfect a timely appeal of the decision, and it 
became final.  

Since the above decisions, the veteran has applied to reopen 
the claim on two theories.  In regard to the issue of direct 
service connection, he submitted evidence of a post-service 
(current) right knee disorder.  The evidence received after 
June 1966 is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76.  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes a current diagnosis of a right knee 
disorder, including right knee sprain with degenerative 
changes.  No such evidence was of record at the time of the 
prior denials.  Based upon the reasoning of the prior 
denials, finding that a right knee disorder had not been 
found, the evidence of a current right knee disorder is 
relevant and establishes a previously unestablished fact and, 
therefore, new and material.  Accordingly, the veteran's 
claim of entitlement to service connection for a right knee 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


V.  Legal Analysis-Service connection for a back disorder.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2005).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

The veteran is service-connected for amputation, distal 
phalanx, right great toe.  He contends that he currently has 
a back disorder as a result of his service-connected 
amputation of the distal phalanx of the right great toe.  

In the case at hand, the veteran's service medical records 
are negative for complaints or findings related to a back 
disorder.  The post-service medical records were also devoid 
of any complaints or findings of a back disorder until May 
1983, at which time it was noted that the veteran complained 
of severe low back pain; he was diagnosed acute lumbosacral 
sprain.  During a clinical evaluation in July 1987, it was 
noted that the veteran complained of years of low back pain, 
on and off, since an on-the-job injury.  The examiner 
reported that the veteran had had approximately four attacks 
of back pain in 1986 and in 1987 he had three attacks; he 
noted that the attacks lasted from four to seven days.  These 
record shows that the veteran was first treated for a low 
back disability after service in May 1983, approximately 21 
years after his separation from active duty; and, medical 
professionals have attributed the veteran's back disorder to 
a work-related injury.  In addition, no medical professional 
has indicated that the veteran's current low back disorder is 
related to service or to his service-connected amputation of 
the distal phalanx, right great toe.  

The Board has also considered the veteran's own lay 
statements, including testimony presented before the 
undersigned Veterans Law Judge in July 2005.  While competent 
as a layperson to relate his symptoms, the veteran is without 
medical expertise or training, so that his statements alone 
are insufficient to show that any degree of his low back 
disability is related to service or to a service-connected 
disease or injury.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Thus, the veteran's statements concerning the 
etiology of his low back disorder are of limited probative 
value, in light of the medical evidence and review of the 
record which attributes his current low back disorder to 
work-related injuries following his separation from active 
duty service.  

Under these circumstances, the Board must conclude that the 
claim for service connection for a back disorder, on either a 
direct or secondary basis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

The claim of entitlement to service connection for a right 
knee disorder, to include as secondary to service-connected 
amputation, distal phalanx of the right great toe, is 
reopened.  

Service connection for a back disorder is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  

The veteran is service-connected for amputation, distal 
phalanx, right great toe.  The veteran essentially contends 
that his current right knee disorder is related to service; 
in the alternative, he maintains that he developed a right 
knee disorder as a result of the impairment caused by his 
service-connected amputation of the distal phalanx of the 
right great toe.  

In this regard, the Board notes that the service medical 
records show that the veteran injured his right knee on March 
20, 1960; he had clicking associated with pain on walking.  
He also developed effusion of the right knee.  He was 
diagnosed with torn, right medial meniscus, suspected.  Post-
service medical records show that the veteran has received 
ongoing clinical attention and treatment for a right knee 
disorder.  In a September 1996 medical statement, Dr. Katz 
reported that the veteran had a 30-year history of right knee 
problems dating back to motor vehicle accident in 
approximately 1966; he underwent open knee surgery, but was 
unaware of exactly what was done.  He was asymptomatic until 
approximately 1991 when he was involved in another injury to 
his right knee.  X-rays of the right knee revealed long-
standing moderate tricompartmental osteoarthritis.  The 
pertinent diagnoses were right knee sprain, superimposed upon 
previous knee injuries, and with secondary degenerative 
changes.  Subsequently, in January 1997, Dr. Katz stated that 
the records confirmed that the veteran had had significant 
previous knee injuries, with a long-standing evidence of knee 
arthritis.  Dr. Katz stated that he believed that the records 
supported his medical findings of apportionment exclusively 
to the veteran's preexisting injuries, and the natural 
history of his preexisting arthritis, with no portion of his 
disability apportioned to his industrial injury of May 9, 
1996.  The Board finds that the doctor's conclusion is 
unclear.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability" as used in 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), includes any aggravation of a veteran's 
non-service-connected condition which is proximately due to, 
or the result of, a service-connected condition, and that 
veterans shall be compensated for the degree of disability 
over and above the degree of disability existing prior to any 
such aggravation.  Consequently, the Board finds that in 
light of this decision by the Court, further adjudication of 
this issue must be undertaken to include Allen v. Brown, 7 
Vet. App. 439 (1995), and 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.310(a).  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i).  As such, 
there is no VA medical opinion of record discussing the 
likely etiology of any current right knee disorder.  VA's 
duty to assist requires that the veteran be afforded a VA 
examination with respect to his disability, which takes into 
account the records of his prior medical history and includes 
an opinion as to the cause of his disability at issue.  38 
U.S.C.A. § 5103A (d).  See also Pond v. West, 12 Vet. App. 
341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 
(1991).  Thus, in light of the noted problems that the 
veteran experienced in service, and the medical records 
showing a current diagnosis of a chronic right knee disorder, 
the Board is of the view that the veteran should be afforded 
a VA examination to determine the current, nature and 
etiology of his claimed right knee disorder.  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for a right knee disorder.  Accordingly, the case 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. The following actions are to be 
performed: 

1.  The RO should ask the veteran to 
identify all health care providers, VA as 
well as non-VA, who may possess 
additional records concerning his right 
knee disorder.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature, extent, and 
etiology of any right knee disorder 
found.  The veteran's claims file, to 
include a copy of this REMAND, should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  Based on 
exam findings, medical principles, and 
historical records, including service 
medical records, the examiner is asked to 
provide the examiner should provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the veteran's current right knee disorder 
had its onset in service, or whether the 
right knee disorder is at least as likely 
as not proximately due to or the result 
of the veteran's service-connected 
amputation of the distal phalanx, right 
great toe.  The examiner should provide 
an explanation as to how he or she 
reached that opinion.  The examiner 
should provide a rationale for any 
opinion expressed.  If the examiner is 
unable to formulate an opinion without 
resort to speculation, this should be so 
noted.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


